Citation Nr: 1409831	
Decision Date: 03/11/14    Archive Date: 03/20/14

DOCKET NO.  11-31 683	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for Parkinson's disease, to include as the result of exposure to herbicides.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESSES AT HEARING ON APPEAL

Appellant, L.L.


ATTORNEY FOR THE BOARD

M. Scott Walker, Counsel


INTRODUCTION

The Veteran served on active duty from April 1971 to December 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  The Veteran testified before the undersigned during a Board hearing held in February 2012.  A copy of the hearing transcript (Transcript) has been associated with the record.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  

In this case, the Veteran has claimed that his current diagnosis of Parkinson's disease is the result of in-service exposure to hazardous chemicals such as Agent Orange.  To begin, the Board notes that a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1974, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iii) (2013).  

The term "herbicide agent" means a chemical in an herbicide, including Agent Orange, used in support of the United States and allied military operations in the Republic of Vietnam during the Vietnam era.  The diseases for which service connection may be presumed to be due to an association with herbicide agents include Parkinson's disease, if manifest to a degree of 10 percent at any time after military service in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975.  See 38 U.S.C.A. § 1116 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.307(a)(6)(ii), 3.309 (2013).

Also presumed to have been exposed to such agents during active service are individuals who, during the Vietnam era, served in the United States Air Force at certain Royal Thai Air Force Bases (RTAFB) in Thailand, including Udorn, as a security policemen, security patrol dog handler, or member of a security police squadron, or were otherwise near the base perimeter.  M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, para. 10(q).  In other cases, the Veterans Benefits Association (VBA) has undertaken to refer claims to the Joint Services Research and Records Center (JSRRC) for information that would corroborate claimed herbicide exposure.  Id.  The manual provisions require referral to JSRRC where the Veteran has provided specific information as to exposures and the claim is not inherently incredible, clearly lacks merit, or there is no reasonable possibility that further VA assistance would substantiate the claim. M21-1MR, Part IV, Subprt. ii, 2-c, 10.r (Dec. 28, 2011).

Here, the Veteran may not be presumed to have to have been exposed to herbicide agents due to in-service duty in Vietnam, because the official records demonstrate that the Veteran served in Thailand, and had no service in Vietnam.  See 38 C.F.R. §§ 3.307(a)(6), 3.313.  The Veteran does not contend that the official records are inaccurate or incomplete or that he served in Vietnam.  Rather, the Veteran maintains that he was directly exposed to hazardous chemicals while stationed in Thailand, where he was in contact with the perimeter of Udorn RTAFB on occasion, and again when returning to his family on emergency leave in October 1973, when his plane landed at Ton Son Nhut AFB, en route to his final destination.

The Veteran in this case served on active duty from April 1971 to December 1973, during the Vietnam era, including at Udorn RTAFB in Thailand.  According to his DD Form 214, he accrued one month of foreign service, and he had a military occupational specialty (MOS) of aircraft maintenance.  During his Board Hearing, he testified that his duties would take him within 25-30 feet of the perimeter of Udorn, and that he would pass through the security gate, at the perimeter, on those occasions where he left and returned to the base.  See Transcript, p. 5.

As to the Veteran's second theory of causation (exposure), evidence of record does indicate that the Veteran was granted emergency leave on October 20, 1973.  Further, the Veteran's flight information is of record, to include his boarding pass.  Several stops were listed on the official documents, to include Udorn, originating from Ubon, an undisclosed location, and then Guam the following afternoon, en route to California.  In correspondence with the Air Force Historical Research Agency (AFHRA), an AFHRA representative indicated that there was no additional use of Agent Orange after April 14, 1970, and that all U.S.-owned Agent Orange was completely removed from Vietnam during the period of September 1971 through April 1972.  However, that statement stands in direct contrast to the M21, which encompasses the Agent Orange presumption until 1975.

On remand, the Board requests that the RO/AMC contact National Personnel Records Center (NPRC), the JSRRC, the AFHRA, and any other appropriate custodian, to determine whether there is any official record specific to the Veteran that documents a stop within the borders of Vietnam during his flight en route to California in October 1973.  The Veteran's specific flight information is of record.  

A search should also be conducted to determine whether, at the time of the Veteran's service in Udorn, exposure to herbicide agents at the perimeter of his base was likely.  When doing so, please refer to the Veteran's specific allegations in his February 2012 Board hearing transcript, to include a discussion of his MOS, the layout of the base (including the flight line), and the location of the security gate.  If such records exist, but JSRRC, NPRC, or AFHRA are not the custodians, these agencies should advise VA as to the proper custodian/location of such records.  

Accordingly, the case is REMANDED for the following actions:



1.  The RO/AMC should submit a request to the Joint Services Records and Research Center (JSRCC), the National Personnel Records Center (NPRC), the Air Force Historical Research Agency (AFHRA), and any other appropriate entity/location, to attempt to determine: 

A. Whether the Veteran was stationed in any location during his tour of duty at which he may have been exposed to hazardous chemicals, such as herbicides, to include a discussion of the Udorn base, the Veteran's MOS, the location of the flight line and the security gate, and his Board hearing testimony from February 2012.  

B. Whether the Veteran's flight (Mission No. 103307, Boarding time 1645, October 21, 1973) landed at any location within the Republic of Vietnam, to include Ton Son Nhut AFB.

All written and electronic material produced by the requested search and the document(s) generated to request the search should be incorporated into the record.  If records of routes, transportation, or manifests are not available for the relevant time period and location, the responding agency should advise VA if another agency may have such records.  

2.  Thereafter, review the claims folder to ensure that the foregoing requested development has been completed and readjudicate the claim.  If the claim is not granted to the Veteran's satisfaction, the Veteran and her representative should be provided with a Supplemental Statement of the Case and afforded the opportunity to respond thereto.  The matter should then be returned to the Board, if in order, for further appellate process.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


